

116 S1349 RS: Secure Traveler Act
U.S. Senate
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 312116th CONGRESS1st SessionS. 1349[Report No. 116–163]IN THE SENATE OF THE UNITED STATESMay 7, 2019Mr. Thune (for himself, Mr. Peters, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 2, 2019Reported by Mr. Wicker, without amendmentA BILLTo expand enrollment in TSA PreCheck to expedite commercial travel screening and
			 improve airport security.
	
 1.Short titleThis Act may be cited as the Secure Traveler Act.
 2.DefinitionsIn this Act: (1)Public agencyThe term public agency means the Federal Government, a State government, a unit of local government, any combination of such government entities, or any department, agency, or instrumentality of any such government entity.
 (2)Sponsoring agencyThe term sponsoring agency means a government agency for which a security clearance is obtained, as determined by the Director of the National Background Investigations Bureau of the Office of Personnel Management.
 (3)Public safety officerThe term public safety officer means a person serving as a law enforcement officer, as determined by the Attorney General. 3.TSA PreCheck enrollment for individuals with active security clearance (a)ProcessNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the Director of the National Background Investigations Bureau of the Office of Personnel Management and other appropriate departments and agencies of the Federal Government, shall establish a process to permit the verification of an active security clearance to enable enrollment in TSA PreCheck.
 (b)ComponentsIn establishing the process required under subsection (a), the Administrator shall ensure that—
 (1)eligible applicants for TSA PreCheck provide verification of active clearance through coordination with their sponsoring agency;
 (2)active clearance is required at the time an application is submitted and at the time of its approval;
 (3)interim security clearance is not accepted for purposes of paragraphs (1) and (2); and (4)approved applicants are assigned a trusted traveler number.
 (c)Eligible levels of clearanceAn individual holding any of the following security clearances shall be eligible to participate in TSA PreCheck under the process established under subsection (a):
 (1)Secret. (2)Top Secret, including Sensitive Compartmented Information.
 (3)L Clearance. (4)Q Clearance.
 (5)Yankee White, all categories. (d)FeesAny individual who enrolls in TSA PreCheck through the process established under subsection (a) shall submit any fee required to cover the costs of participation in such program. Notwithstanding section 3302 of title 31, United States Code, such fee shall be retained and used by the Transportation Security Administration.
			(e)Termination; renewal
 (1)TermIf an individual remains eligible for membership in TSA PreCheck under the requirements established by the Transportation Security Administration, his or her participation in TSA PreCheck will terminate on the date that is 5 years after the date on which such enrollment is approved unless it is renewed in accordance with applicable law.
				(2)Revocation
 (A)In generalAn individual’s participation in TSA PreCheck that was initiated through the process established under subsection (a) shall be terminated if the underlying security clearance is revoked, as determined by the sponsoring agency.
 (B)ExceptionsExcept as provided in subparagraph (A), an individual’s participation in TSA PreCheck that was initiated through the process established under subsection (a) may be revoked, at the discretion of the Administrator, if—
 (i)the individual is determined to pose a threat to aviation or national security; and (ii)the underlying security clearance is inactivated as a result of a change of the individual’s employment or the end of an individual’s appointment in a particular position.
						4.TSA PreCheck enrollment for law enforcement officers
 (a)ProcessNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the Attorney General, shall establish a process to permit the enrollment of certain law enforcement officers in TSA PreCheck.
 (b)ComponentsIn establishing the process required under subsection (a), the Attorney General and the Administrator shall ensure that—
 (1)eligible applicants for TSA PreCheck provide verification of active employment through coordination with their sponsoring agency;
 (2)active employment in good standing is required— (A)at the time an application is submitted; and
 (B)at the time an application is approved; (3)interim disciplinary status is not accepted for purposes of paragraphs (1) and (2); and
 (4)approved applicants are assigned a trusted traveler number. (c)Eligible law enforcement officersAn individual shall be eligible to participate in TSA PreCheck under the process established under subsection (a) if he or she—
 (1)is a public safety officer for a public agency (including a court system) that receives Federal financial assistance;
 (2)is a law enforcement officer for a public agency; or (3)occupies another position, as deemed appropriate by the Attorney General and the Administrator.
 (d)FeesAny individual who enrolls in TSA PreCheck through the process established under subsection (a) shall submit any fee required to cover the costs of participation in such program. Notwithstanding section 3302 of title 31, United States Code, such fee shall be retained and used by the Transportation Security Administration.
			(e)Termination; renewal
 (1)TermIf an individual remains eligible for membership in TSA PreCheck under the requirements established by the Transportation Security Administration, his or her participation in TSA PreCheck shall terminate on the date that is 5 years after the date on which such enrollment is approved unless such enrollment is renewed in accordance with applicable law.
 (2)RevocationAn individual’s participation in TSA PreCheck that was initiated through the process established under subsection (a)—
 (A)shall be revoked if the underlying employment is terminated or suspended, as determined by the sponsoring agency; and
 (B)may be revoked, at the discretion of the Attorney General and the Administrator, based on the termination of the underlying employment if such termination is a result of—
 (i)a voluntary change of the individual’s employment; or (ii)the expiration of the term of service in a particular position to which an individual was appointed.
						5.Report on expanded enrollment for trusted traveler programs
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection and the Administrator of the Transportation Security Administration, in consultation with the Attorney General, the Director of the National Background Investigations Bureau of the Office of Personnel Management, and other appropriate departments and agencies of the Federal Government, shall submit a report to Congress on the feasibility of expanding the enrollment processes established under sections 3 and 4 to the Trusted Traveler Programs listed in subsection (b).
 (b)Trusted Traveler ProgramsThe programs listed in this subsection are— (1)Global Entry;
 (2)SENTRI; (3)NEXUS; and
 (4)any travel facilitation program that is similar to any of the programs listed in paragraphs (1) though (3) and has been designated by the Secretary of Homeland Security to be included in the report required under subsection (a).December 2, 2019Reported without amendment